Claims 1, 3, 4, 10, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is confusing to require the block A to be cyclic but then to state that some of the cyclic groups have undergone ring opening.  This would appear to result in a linear poly-silane skeleton such that the block would not be cyclic.  It is unclear if each block requires at least some cyclic blocks or not.
	The Examiner suggests language such as “a block A having a polysilane skeleton prepared by irradiating with light a cyclic polysilane having the formula (I-4) whereby some of the cyclic polysilane skeleton has undergone ring opening”.  The Examiner is open to other language as well, but believes that the language currently found in this claim is confusing and unclear.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al.
	The teachings in Song et al. were noted in the previous office action.  In general, 
Song et al. teach polysiloxazane/polysilane reaction products.  The Examiner notes that the polysiloxazane block meets the requirement of the claimed block B as it has polysilazane in the skeleton.  See paragraphs 14 and on. This is prepared by reacting a hydrogenated siloxazane with a silane, such as a polysilane or polycyclosilane, as described in paragraphs 24 and 62 and on.  This results in a siloxazane and polysilane copolymer.  Specifically note that the copolymer is prepared by the dehydration of an N-H and an S-H group (paragraph 63) such that this will result in a polysilane side chain with a polysiloxazane main chain.

	This differs from that claimed in that this does not teach that there are 20 or more silicon atoms in block B.  Given the fact that the total amount of oxygen in the hydrogen-ated polysiloxazane is no more than 3 wt%, the skilled artisan would recognize that the siloxane units are present in very low amounts, rendering obvious the presence of a large number of silazane units.  With this in mind, and the fact that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, one having ordinary skill in the art would have found an amount of Si atoms in the claimed block B obvious and thus found the claimed block copolymer obvious.
	As this applies to the newly amended claims, the Examiner recognizes that Song et al. do not specifically teach irradiation, or polysilane blocks in which some cyclics have undergone ring opening.  Please note that the step of irradiation is a product by process limitation.  To meet the product requirement it appears that the claimed copoly-mer only needs a combination of some cyclic polysilanes and some ring opened polysilanes (i.e. linear) blocks.
	While this is not specifically taught by Song et al., note that the polysilane therein is selected from a polysilane (which would be linear), a polycyclosilane and a silane oligomer.  As can be seen in paragraphs 24 to 31, the polysilane can be linear or cyclic.  Since these are used in the alternative in an equivalent manner in forming the polymers of Song et al., one having ordinary skill in the art would have expected them to function in an equivalent manner.  It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.  The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. 
	From this one having ordinary skill in the art would have found a copolymer having both linear polysilane and cyclic polysilane units grafted to the polysiloxazane backbone in Song et al., and thus claim 1, to have been obvious.  

	For claim 4 note that ratio found in paragraph 13. 
	For claim 10 see paragraph 78 which teaches an embodiment in which a halo-silane is reacted with the silane compound (the polysilane or cyclopolysilane) such that this forms a crosslinking group.

Claims 11 to 13, 15 to 17, 20 and 21 are allowed.  This is consistent with the reasons provided by applicants in their reply.

5. 	Claims 18 and 19 are neither taught nor suggested by the prior art.  The totality of the teachings in Song et al. are insufficient to render obvious the limitations of claim 1 in combination with these specific cyclic polysilanes.  The Examiner notes that none of these are specifically taught by Song et al. such that there would be no motivation to select such a particular cyclic polysilane in combination with a linear polysilane in addition to the other limitations noted above.  Additionally, in an effort to expedite prosecution, the Examiner notes that limiting the polysilazane as claimed such that it cannot contain the siloxy units (Chemical formula 3 of Song in paragraph 14) would also overcome the prior art.  

6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/4/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765